Exhibit 10.30

 

FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of January 30, 2016 (the “Effective Date”), is entered
into by and among PACIFIC ETHANOL HOLDING CO. LLC, a Delaware limited liability
company (“Pacific Holding”), PACIFIC ETHANOL MADERA LLC, a Delaware limited
liability company (“Madera”), PACIFIC ETHANOL COLUMBIA, LLC, a Delaware limited
liability company (“Boardman”), PACIFIC ETHANOL STOCKTON LLC, a Delaware limited
liability company (“Stockton”), and PACIFIC ETHANOL MAGIC VALLEY, LLC, a
Delaware limited liability company (“Burley” and, together with Pacific Holding,
Madera, Boardman and Stockton, the “Borrowers”), Pacific Holding, as Borrowers’
Agent, PE OP CO., a Delaware corporation (f/k/a New PE Holdco LLC), as Pledgor
(the “Pledgor” and together with Borrowers and Pacific Holding as Borrower’s
Agent, the “Borrower Parties”), each of the Lenders, WELLS FARGO BANK, N.A., as
administrative agent for the Lenders (“Administrative Agent”), and WELLS FARGO
BANK, N.A., as collateral agent for the Senior Secured Parties (“Collateral
Agent”). Capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement (as hereinafter defined).

 

RECITALS

 

WHEREAS, the Borrower Parties, the Lenders party thereto, Administrative Agent,
Collateral Agent, and Accounts Bank, entered into that certain Second Amended
and Restated Credit Agreement dated as of October 29, 2012 (as amended to date,
the “Credit Agreement”);

 

WHEREAS, pursuant to the Credit Agreement, three separate commitments were
extended to the Borrowers, a Tranche A-1 Term Loan, a Tranche A-2 Term Loan and
a Revolving Loan (which Revolving Loan includes a letter of credit sub-facility
commitment, the “Letter of Credit Sub-facility”), all as further described in
the Credit Agreement, including Sections 2.01 through 2.03 thereof);

 

WHEREAS, pursuant to Section 2.03 of the Credit Agreement, the Letter of Credit
Sub-facility was terminated and no letters of credit remain outstanding with
respect to Letter of Credit Sub-facility; and

 

WHEREAS, pursuant to that certain Acknowledgement and Confirmation of
Termination of Lender Commitments dated as of December 29, 2015 (the
“Acknowledgement”) executed by Borrower Parties in favor of Administrative
Agent, Collateral Agent and Lenders, Borrower Parties acknowledged and confirmed
to Administrative Agent, Collateral Agent and Lenders that the Revolving Loan
Commitment has been terminated and, pursuant to that Acknowledgement, further
agreed to enter into this Amendment with Administrative Agent, Collateral Agent
and Lenders to confirm and otherwise formally document such termination on the
terms and conditions set forth below;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged and confirmed, the parties hereto hereby agree as
follows:

 

SECTION 1. Amendments. The Credit Agreement is hereby amended as follows:

 

  1.1 By amending the definitions of “Aggregate Revolving Loan Commitment” and
“Revolving Loan Commitment” in their entirety to read as follows:          
““Aggregate Revolving Loan Commitment” means $0.”

 

 

 1 

 



 

    ““Revolving Loan Commitment” means $0.”         1.2 By amending Section
3.11(a) in its entirety to read as follows:           “(a) Reserved.”      
SECTION 2. Confirmation of Termination of Revolving Loan Commitment. It is
hereby confirmed that effective as of no later than December 29, 2015, (i) there
are no outstanding Revolving Loans under the Credit Agreement and the Revolving
Loan Commitment of each Revolving Lender has been unconditionally and
permanently terminated (which termination includes confirmation of the
unconditional and permanent termination of the Letter of Credit Sub-facility).  
    SECTION 3. Payment of Costs and Fees. Each Borrower (i) reaffirms its
obligations under Section 11.07 of the Credit Agreement and (ii) without
limiting the provisions set forth in Section 11.07 of the Credit Agreement,
acknowledges, consents and agrees that it shall promptly pay, upon receipt of
invoices therefor, to the Administrative Agent, the Collateral Agent and each
Lender all reasonable out-of-pocket costs, fees, expenses and charges of every
kind in connection with the preparation, negotiation, execution and delivery of
this Amendment incurred by or on behalf of such Persons, including, without
limitation, the reasonable fees and disbursements of Kelley Drye & Warren LLP,
counsel to the Administrative Agent and the Collateral Agent.       SECTION 4.
Acknowledgements.       4.1. Reaffirmation of Obligations. Each Borrower Party
hereby (a) reaffirms, acknowledges, confirms and agrees to its respective
guarantees, pledges and grants of security interests and other commitments and
Obligations under the Financing Documents and (b) confirms and agrees that the
Financing Documents and all guarantees, pledges and grants of security interests
and other commitments and Obligations thereunder shall continue to be in full
force and effect following the effectiveness of this Amendment. All Obligations
under the Credit Agreement and the other Financing Documents owing by the
Borrower Parties to the Administrative Agent, the Collateral Agent, the Accounts
Bank and each Lender, as the case may be, are unconditionally owing by the
Borrower Parties to the Administrative Agent, the Collateral Agent, the Accounts
Bank and each Lender, as the case may be, without offset, defense or
counterclaim of any kind, nature or description whatsoever.         4.2.
Acknowledgement of Security Interests. Each Borrower Party hereby acknowledges,
confirms and agrees that the Collateral Agent, for itself and the benefit of
Senior Secured Parties, has and shall continue to have valid, enforceable and
perfected first-priority liens (subject only to Permitted Liens) upon and
security interests in the Collateral granted to the Collateral Agent, for itself
and the benefit of Senior Secured Parties, pursuant to the Financing Documents.
        4.3. Binding Effect of Documents. Each Borrower Party hereby
acknowledges, confirms and agrees that: (i) each of the Financing Documents to
which it is a party has been duly executed and delivered to the Administrative
Agent, the Collateral Agent, the Accounts Bank and the Lenders party thereto by
it, and each is in full force and effect as of the Effective Date, (ii) the
agreements and obligations of such Borrower Party contained in the Credit
Agreement, in each of the other Financing Documents and in this Amendment
constitute the legal, valid and binding obligations of such Borrower Party,
enforceable against such Borrower Party in accordance with their respective
terms, and such Borrower Party has no valid defense to the enforcement of the
obligations under the Credit Agreement or the other Financing Documents, except
as enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws limiting creditors rights generally and
except as enforceability may be limited by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) the Administrative Agent, the Collateral Agent, the
Accounts Bank and each Lender are and shall be entitled to the rights, remedies
and benefits provided for in the Financing Documents and under applicable law or
at equity.

 

 



 2 

 

 

SECTION 5. Representations and Warranties of Borrower Parties. Each of the
Borrower Parties hereby represents and warrants in favor of the Administrative
Agent, the Collateral Agent, the Accounts Bank and each Lender as follows:      
  5.1. The execution, delivery and performance by such Borrower Party of this
Amendment are within such Borrower Party’s powers and have been duly authorized
by all necessary action on the part of such Borrower Party.         5.2 This
Amendment has been duly executed and delivered by such Borrower Party and this
Amendment constitutes a legal, valid and binding obligation of such Borrower
Party enforceable in accordance with its terms except as enforceability may be
limited by bankruptcy, insolvency, moratorium, reorganization or other similar
laws limiting creditors rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).         5.3.
The execution, delivery or performance of this Amendment by such Borrower Party
(i) does not require any consent or approval of, registration of filing with, or
any other action by, any Person (including, without limitation, any Governmental
Authority) except such as have been obtained or made and are in full force and
effect, (ii) will not violate the organizational or governing documents of any
Borrower Party and (iii) will not violate any applicable Law or any Contractual
Obligation applicable to or binding upon such Borrower Party or any of their
respective properties or assets.         5.4. No event has occurred or is
continuing, that would constitute a Default or an Event of Default under the
Credit Agreement or any other Financing Document.         5.5. As of the
Effective Date no litigation by, investigation known to such Borrower Party by,
or proceeding of, any Governmental Authority is pending or, to the knowledge of
such Borrower Party, has been threatened against such Borrower Party which (i)
challenges such Borrower Party’s right, power, or competence to enter into this
Amendment or perform any of its obligations under this Amendment or the validity
or enforceability of this Amendment or any action taken under this Amendment or
(ii) is reasonably likely, if adversely decided, to have a Material Adverse
Effect.         5.6. After giving effect to this Amendment, the representations
and warranties of such Borrower Party contained in the Credit Agreement and the
other Financing Documents are true and correct in all material respects
(provided, that if any representation or warranty is by its terms qualified by
concepts of materiality, such representation shall be true and correct in all
respects) on and as of the Effective Date with the same effect as if such
representations and warranties had been made on and as of such date, except that
any such representation or warranty which is expressly made only as of a
specified date need be true only as of such date.

 



 3 

 

 

SECTION 6. Conditions to Effectiveness of this Amendment. This Amendment shall
be effective only if and when signed by, and when counterparts hereof shall have
been delivered to the Administrative Agent (by hand delivery, mail, telecopy or
other electronic transmission) by, the Borrower Parties and the Lenders.    
SECTION 7. Effect on the Financing Documents.         7.1. Except as set forth
in this Amendment, the Credit Agreement and each of the other Financing
Documents shall be and remain unchanged and in full force and effect in
accordance with their respective terms, are hereby ratified and confirmed in all
respects and the Administrative Agent, the Collateral Agent, the Accounts Bank
and each Lender expressly reserves the right to require strict compliance with
the terms of the Credit Agreement (and, following the Effective Date, the Credit
Agreement, as amended by this Amendment) and the other Financing Documents. The
execution, delivery, and performance of this Amendment shall not operate as a
modification or waiver of any right, power, or remedy of any Agent or any Lender
under the Credit Agreement (and, following the Effective Date, , the Credit
Agreement, as amended by this Amendment) or any other Financing Document and no
such action shall be construed as (i) a waiver or forbearance of any of the
Administrative Agent’s, the Collateral Agent’s, the Accounts Bank’s or the
Lenders’ rights, remedies, and powers against the Borrowers, any other Borrower
Party or the Collateral or (ii) a waiver of any Default or Event of Default.
Notwithstanding any provision of this Amendment, nothing herein shall adversely
affect the rights, remedies, duties, liabilities, obligations and/or
responsibilities of any Lender that has not consented to the terms hereof to the
extent such consent may be required pursuant to the Credit Agreement, including
Section 11.01 thereof.         7.2. Upon and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “herein,” “hereof” or words of like import referring to the Credit
Agreement, and each reference in the other Financing Documents to “the Credit
Agreement,” “thereunder,” “therein,” “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified by this Amendment.         7.3. To the extent that any terms and
conditions in any of the Financing Documents shall contradict or be in conflict
with any terms or conditions of the Credit Agreement, after giving effect to
this Amendment, such terms and conditions are hereby deemed modified or amended
accordingly to reflect the terms and conditions of the Credit Agreement as
modified hereby (except to the extent that such contradiction or conflict is
expressly permitted by this Amendment).       SECTION 8. Ratification. Except as
expressly modified hereby or waived herein, the Credit Agreement and the other
Financing Documents shall be and remain unchanged and in full force and effect
in accordance with their respective terms, are hereby ratified and confirmed in
all respects.

 



 4 

 

 

SECTION 9. Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
regard to conflicts of law principles that would require the application of laws
of another jurisdiction.     SECTION 10. Financing Document. This Amendment
shall be deemed to be a Financing Document for all purposes.     SECTION 11.
Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.     SECTION 12. Counterparts.
This Amendment may be executed by one or more of the parties hereto on any
number of separate counterparts, each of which shall be deemed an original and
all of which, taken together, shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or other electronic transmission shall be as effective as delivery of a manually
executed counterpart hereof.     SECTION 13. Lender Direction. Each of the
undersigned Lenders hereby directs each of the Administrative Agent and the
Collateral Agent to execute and deliver this Amendment and to perform its
respective obligations hereunder. The undersigned Lenders agree and direct that
no other document (including without limitation any opinion) is required in
connection with this Amendment.      

 

[Signature Pages Follow]

 

 

 

 

 

 



 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers as of the day and year first written above.

 

 

PACIFIC ETHANOL HOLDING CO. LLC, as a Borrower and as Borrower’s Agent

 

 

By: /s/ BRYON T. MCGREGOR   

Name: Bryon T. McGregor

Title: Chief Financial Officer

 

PACIFIC ETHANOL MADERA LLC, as a Borrower

 

 

By: /s/ BRYON T. MCGREGOR   

Name: Bryon T. McGregor

Title: Chief Financial Officer

 

 

PACIFIC ETHANOL COLUMBIA, LLC, as a Borrower

 

 

By: /s/ BRYON T. MCGREGOR   

Name: Bryon T. McGregor

Title: Chief Financial Officer

 

 

PACIFIC ETHANOL STOCKTON LLC, as a Borrower

 

 

By: /s/ BRYON T. MCGREGOR   

Name: Bryon T. McGregor

Title: Chief Financial Officer

 

 

PACIFIC ETHANOL MAGIC VALLEY, LLC, as a Borrower

 

 

By: /s/ BRYON T. MCGREGOR   

Name: Bryon T. McGregor

Title: Chief Financial Officer

 

 

PE OP CO., as Pledgor

 

 

By: /s/ BRYON T. MCGREGOR   

Name: Bryon T. McGregor

Title: Chief Financial Officer

 

 

WELLS FARGO BANK, N.A., as Administrative Agent and Collateral Agent

 

 

By: /s/ MICHAEL ROTH                     

Name: Michael Roth

Title: V.P.

 



Signature Page to Amendment to Second Amended and Restated Credit Agreement



   

 



The undersigned Lender acknowledges and agrees that this signature page shall be
fully valid and binding upon such Lender upon its execution and delivery by such
Lender to the Administrative Agent and may not thereafter be revoked, terminated
or cancelled by such Lender.

 

 

Candlewood Special Situations Master Fund, Ltd., as Lender

 

 

By: /s/ DAVID KOENIG          

Name: David Koenig

Title: PM & Managing Partner of CIG, the Investment Advisor

 

 

 

 

 

 



Signature Page to Amendment to Second Amended and Restated Credit Agreement



   

 

 

The undersigned Lender acknowledges and agrees that this signature page shall be
fully valid and binding upon such Lender upon its execution and delivery by such
Lender to the Administrative Agent and may not thereafter be revoked, terminated
or cancelled by such Lender.

 

 

Candlewood Financial Opportunities Master Fund, Ltd., as Lender

 

 

By: /s/ DAVID KOENIG          

Name: David Koenig

Title: PM & Managing Partner of CIG, the Investment Advisor

 

 

 

 

 

 



Signature Page to Amendment to Second Amended and Restated Credit Agreement

   

 

 

The undersigned Lender acknowledges and agrees that this signature page shall be
fully valid and binding upon such Lender upon its execution and delivery by such
Lender to the Administrative Agent and may not thereafter be revoked, terminated
or cancelled by such Lender.

 

 

Candlewood Financial Opportunities Fund, LLC, as Lender

 

 

By: /s/ DAVID KOENIG          

Name: David Koenig

Title: PM & Managing Partner of CIG, the Investment Advisor

 

 

 

 

 

 



Signature Page to Amendment to Second Amended and Restated Credit Agreement

   

 

 

The undersigned Lender acknowledges and agrees that this signature page shall be
fully valid and binding upon such Lender upon its execution and delivery by such
Lender to the Administrative Agent and may not thereafter be revoked, terminated
or cancelled by such Lender.

 

 

CWD Master Fund, Ltd., as Lender

 

 

By: /s/ DAVID KOENIG          

Name: David Koenig

Title: PM & Managing Partner of CIG, the Investment Advisor

 

 

 

 

 

 



Signature Page to Amendment to Second Amended and Restated Credit Agreement

   

 

 

The undersigned Lender acknowledges and agrees that this signature page shall be
fully valid and binding upon such Lender upon its execution and delivery by such
Lender to the Administrative Agent and may not thereafter be revoked, terminated
or cancelled by such Lender.

 

 

Flagler Master Fund SPC Ltd. for and on behalf of Segregated Portfolio A, as
Lender

 

 

By: /s/ DAVID KOENIG          

Name: David Koenig

Title: PM & Managing Partner of CIG, the Investment Advisor

 

 

 

 

 

 



Signature Page to Amendment to Second Amended and Restated Credit Agreement

   

 

 

The undersigned Lender acknowledges and agrees that this signature page shall be
fully valid and binding upon such Lender upon its execution and delivery by such
Lender to the Administrative Agent and may not thereafter be revoked, terminated
or cancelled by such Lender.

 

 

Flagler Master Fund SPC Ltd. for and on behalf of Segregated Portfolio B, as
Lender

 

 

By: /s/ DAVID KOENIG          

Name: David Koenig

Title: PM & Managing Partner of CIG, the Investment Advisor

 

 

 

 

 

 



Signature Page to Amendment to Second Amended and Restated Credit Agreement

   

 

 

The undersigned Lender acknowledges and agrees that this signature page shall be
fully valid and binding upon such Lender upon its execution and delivery by such
Lender to the Administrative Agent and may not thereafter be revoked, terminated
or cancelled by such Lender.

 

 

Credit Suisse Loan Funding LLC, as Lender

 

 

By: /s/ ROBERT HEALEY          

Name: Robert Healey

Title: Authorized Signatory

 

 

 

 

 

 

 



Signature Page to Amendment to Second Amended and Restated Credit Agreement

   

